Exhibit 10.3

Tekelec
Summary of 2008 Compensation Arrangements
for Named Executive Officers



Set forth below is a summary of the compensation payable by Tekelec ("Tekelec"
or the "Company") to its (1) President and Chief Executive Officer,
(2) Executive Vice President and Chief Financial Officer and (3) all other
executive officers who were (a) named in the Summary Compensation Table
appearing in the Company's Proxy Statement relating to Tekelec's 2008 Annual
Meeting of Shareholders and (b) employed by Tekelec as of March 31, 2008
(collectively, the "Named Executive Officers").

Base Salaries. Effective January 1, 2008, the Named Executive Officers receive
base salaries at the annual rates indicated below:

 

Name and Position



2008 Annual
Base Salary
Rate

Franco Plastina, President and Chief Executive Officer



$

570,000



 





 



William H. Everett, Executive Vice President and Chief Financial Officer



$

360,000

           

Ronald J. de Lange, Executive Vice President, Global Product Solutions



$

310,000

           

Gregory S. Rush, Vice President, Corporate Controller and Chief Accounting
Officer



$

247,000

           

Stuart H. Kupinsky, Senior Vice President, Corporate Affairs and General Counsel



$

310,000

           

The Board of Directors (upon the recommendation of the Compensation Committee)
may from time to time adjust the foregoing base salaries. Such adjustments are
generally made annually.

Incentive Awards. The Named Executive Officers are eligible to participate in
the Company's cash and equity incentive compensation plans pursuant to the terms
of such plans.

Severance Compensation.

The Named Executive Officers are eligible to receive severance compensation and
benefits under the Company's 2007 Officer Severance Plan if their employment is
terminated under certain conditions.



Other Compensation. The Named Executive Officers who elect to participate in the
Company's 401(k) Plan are entitled to receive certain Company matching
contributions under the 401(k) Plan. The Company also pays premiums for group
term life insurance for the benefit of the Named Executive Officers. The Named
Executive Officers are also eligible to receive such other compensation as may
from time to time be determined by the Compensation Committee or by the Board of
Directors, as applicable.

* * *